GRAVES, Judge.
Appellant received a verdict of ten years in the state penitentiary for murder with malice, and he appeals.
Many bills of exception are presented by appellant upon which we do not find it necessary to write.
There seems to be one question properly raised in the court below that becomes of prime importance in this appeal. The corpus delicti, or the body of the offense, must be proven. This means, among other things, that in a murder case “the destruction of life must be complete by such act, agency, procurement or omission” of the accused. Art. 1202, P. C.
Undoubtedly, the State proved that the deceased was dead by one who attended the funeral, and also proved that appellant shot the deceased twice with a pistol. However, the proof further shows that the deceased walked away after being shot. It should have been further shown that the deceased died as a result of wounds on his body created by these pistol shots. This is not shown, and under the law, the corpus delicti must appear as shown by the record. That there was a criminal agency shown by means of the pistol shots is evident, but it is not shown that the deceased came to his death by means of and because of these shots. We find in the record no proof that the death of deceased was caused by the proven acts of appellant. Therefore, we think that the State, in this case, has failed to establish the corpus delicti. See Smith v. State, 180 S. W. (2d) 622, for a full discussion of a matter similar hereto.
The judgment will be reversed and the cause remanded.